UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2012 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2012 (Unaudited) Common Stocks98.9% Shares Value ($) Capital Goods3.4% Caterpillar 94,400 8,122,176 General Electric 194,800 4,423,908 United Technologies 89,000 6,967,810 Consumer Services3.4% Arcos Dorados Holdings, Cl. A 125,000 a 1,928,750 McDonald's 195,900 17,973,825 Diversified Financials3.7% BlackRock 31,000 5,527,300 Franklin Resources 41,000 5,127,870 JPMorgan Chase & Co. 267,300 10,820,304 Energy19.7% Chevron 210,900 24,582,504 ConocoPhillips 165,100 9,440,418 Exxon Mobil 328,364 30,028,888 Imperial Oil 100,000 a 4,603,000 Occidental Petroleum 163,100 14,036,386 Phillips 66 92,550 4,291,543 Royal Dutch Shell, Cl. A, ADR 197,500 13,708,475 Statoil, ADR 145,000 a 3,739,550 Total, ADR 204,400 a 10,240,440 Food & Staples Retailing1.6% Walgreen 134,300 4,893,892 Whole Foods Market 45,100 4,392,740 Food, Beverage & Tobacco23.1% Altria Group 476,100 15,896,979 Coca-Cola 921,200 34,941,116 Kraft Foods, Cl. A 170,000 7,029,500 Nestle, ADR 317,400 20,062,854 PepsiCo 142,900 10,113,033 Philip Morris International 456,100 41,021,634 SABMiller 120,000 5,270,722 Health Care Equipment & Services1.5% Intuitive Surgical 12,000 b 5,947,560 Medtronic 60,200 2,595,824 Household & Personal Products6.0% Christian Dior 65,500 8,787,427 Estee Lauder, Cl. A 133,400 8,213,438 Procter & Gamble 255,000 17,686,800 Materials4.1% Air Products & Chemicals 20,000 1,654,000 Freeport-McMoRan Copper & Gold 200,000 7,916,000 Praxair 95,200 9,889,376 Rio Tinto, ADR 100,000 a 4,676,000 Media4.1% McGraw-Hill 107,100 5,846,589 News, Cl. A 283,136 6,945,326 Time Warner Cable 50,000 4,753,000 Walt Disney 120,000 6,273,600 Pharmaceuticals, Biotech & Life Sciences8.3% Abbott Laboratories 191,800 13,149,808 Johnson & Johnson 212,900 14,670,939 Merck & Co. 63,200 2,850,320 Novo Nordisk, ADR 56,300 8,884,703 Roche Holding, ADR 185,700 8,726,043 Retailing4.2% Target 189,700 12,040,259 Wal-Mart Stores 171,600 12,664,080 Semiconductors & Semiconductor Equipment3.4% Intel 592,900 13,446,972 Texas Instruments 213,300 5,876,415 Xilinx 20,000 668,200 Software & Services3.9% Automatic Data Processing 100,400 5,889,464 International Business Machines 80,000 16,596,000 Technology Hardware & Equipment8.5% Apple 68,000 45,373,680 QUALCOMM 62,800 3,924,372 Total Common Stocks (cost $331,778,950) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,514,250) 5,514,250 c Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,777,262) 18,777,262 c Total Investments (cost $356,070,462) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $18,022,252 and the value of the collateral held by the fund was $18,777,262. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $243,352,862 of which $251,880,483 related to appreciated investment securities and $8,527,621 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 23.1 Energy 19.7 Technology Hardware & Equipment 8.5 Pharmaceuticals, Biotech & Life Sciences 8.3 Household & Personal Products 6.0 Money Market Investments 4.2 Retailing 4.2 Materials 4.1 Media 4.1 Software & Services 3.9 Diversified Financials 3.7 Capital Goods 3.4 Consumer Services 3.4 Semiconductors & Semiconductor Equipment 3.4 Food & Staples Retailing 1.6 Health Care Equipment & Services 1.5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 484,503,848 - - Equity Securities - Foreign Common Stocks+ 90,627,964 - - Mutual Funds 24,291,512 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio September 30, 2012 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components1.3% Delphi Automotive 10,810 335,110 Johnson Controls 23,410 641,434 Banks4.7% Comerica 17,800 552,690 Fifth Third Bancorp 42,770 663,363 U.S. Bancorp 31,340 1,074,962 Wells Fargo & Co. 38,220 1,319,737 Capital Goods7.8% Caterpillar 8,290 713,272 Danaher 11,260 620,989 Eaton 25,510 a 1,205,603 Fluor 9,520 535,786 General Electric 72,980 1,657,376 Honeywell International 9,750 582,563 Precision Castparts 3,100 506,354 Stanley Black & Decker 2,510 191,388 Commercial & Professional Services.5% Pitney Bowes 28,600 a Consumer Durables & Apparel1.9% Newell Rubbermaid 37,180 709,766 PVH 3,930 368,320 Under Armour, Cl. A 7,030 a,b 392,485 Consumer Services2.4% Carnival 19,004 692,506 International Game Technology 7,440 97,390 Las Vegas Sands 6,870 318,562 Royal Caribbean Cruises 9,670 292,131 Starbucks 8,930 453,198 Diversified Financials7.9% Ameriprise Financial 13,340 756,245 Capital One Financial 8,210 468,052 Discover Financial Services 11,510 457,292 Franklin Resources 2,370 296,416 Goldman Sachs Group 3,480 395,606 IntercontinentalExchange 1,430 b 190,776 Invesco 15,010 375,100 JPMorgan Chase & Co. 35,006 1,417,043 Moody's 27,670 1,222,184 T. Rowe Price Group 4,490 284,217 TD Ameritrade Holding 14,350 220,560 Energy7.8% BP, ADR 8,190 346,928 EOG Resources 6,130 686,867 Exxon Mobil 14,800 1,353,460 National Oilwell Varco 4,230 338,865 Occidental Petroleum 13,990 1,203,979 Schlumberger 17,859 1,291,741 Valero Energy 25,380 804,038 Food & Staples Retailing1.8% Wal-Mart Stores 11,100 819,180 Whole Foods Market 6,290 612,646 Food, Beverage & Tobacco7.2% Coca-Cola Enterprises 23,700 741,099 ConAgra Foods 20,330 560,905 Kraft Foods Group 3,360 b 150,024 Kraft Foods, Cl. A 20,060 829,481 PepsiCo 29,050 2,055,869 Philip Morris International 13,270 1,193,504 Health Care Equipment & Services3.0% Baxter International 9,390 565,841 Cerner 4,050 b 313,511 McKesson 9,790 842,234 St. Jude Medical 7,520 316,818 WellCare Health Plans 4,720 b 266,916 Household & Personal Products.2% Energizer Holdings 2,590 Insurance2.7% American International Group 8,490 b 278,387 Arthur J. Gallagher & Co. 12,620 452,048 Marsh & McLennan 12,960 439,733 MetLife 20,280 698,849 Travelers 3,140 214,336 Materials4.7% Dow Chemical 9,530 275,989 Eastman Chemical 12,410 707,494 Freeport-McMoRan Copper & Gold 4,964 196,475 International Paper 7,840 284,749 LyondellBasell Industries, Cl. A 9,730 502,652 Martin Marietta Materials 2,810 a 232,865 Monsanto 7,850 714,507 Packaging Corp. of America 5,670 205,821 PPG Industries 4,630 531,709 Media6.5% News, Cl. A 53,000 1,300,090 Omnicom Group 18,090 932,720 Regal Entertainment Group, Cl. A 26,620 a 374,543 Time Warner 17,206 779,948 Viacom, Cl. B 18,400 986,056 Walt Disney 12,530 655,068 Pharmaceuticals, Biotech & Life Sciences9.4% Agilent Technologies 6,650 255,692 Alexion Pharmaceuticals 2,670 b 305,448 Allergan 4,130 378,225 Biogen Idec 3,030 b 452,167 Bristol-Myers Squibb 13,600 459,000 Gilead Sciences 9,680 b 642,074 Illumina 5,500 a,b 265,100 Johnson & Johnson 8,333 574,227 Merck & Co. 31,220 1,408,022 Pfizer 73,570 1,828,215 Vertex Pharmaceuticals 5,200 b 290,940 Watson Pharmaceuticals 5,070 b 431,761 Retailing5.1% Amazon.com 3,220 b 818,910 Dick's Sporting Goods 5,120 265,472 Dollar General 5,510 b 283,985 Home Depot 12,090 729,873 Limited Brands 5,520 271,915 Macy's 14,230 535,333 Nordstrom 5,090 280,866 Priceline.com 720 b 445,486 Ross Stores 4,700 303,620 Semiconductors & Semiconductor Equipment3.3% Analog Devices 12,960 507,902 Broadcom, Cl. A 13,540 b 468,213 Skyworks Solutions 7,850 b 184,985 Texas Instruments 41,460 1,142,223 Xilinx 8,110 270,955 Software & Services8.9% Accenture, Cl. A 4,270 299,028 Citrix Systems 4,800 b 367,536 Google, Cl. A 1,813 b 1,367,909 Intuit 7,430 437,478 LinkedIn, Cl. A 3,310 b 398,524 MasterCard, Cl. A 1,280 577,894 Oracle 52,670 1,658,578 Paychex 10,100 336,229 Red Hat 7,810 b 444,701 Salesforce.com 2,680 b 409,209 Teradata 4,050 b 305,411 VMware, Cl. A 2,530 b 244,752 Technology Hardware & Equipment9.0% Apple 5,296 3,533,809 Cisco Systems 42,710 815,334 EMC 19,970 b 544,582 QUALCOMM 33,560 2,097,164 Telecommunication Services1.5% Vodafone Group, ADR 13,620 388,102 Windstream 74,140 a 749,555 Transportation1.6% FedEx 5,440 460,333 Union Pacific 6,270 744,249 Total Common Stocks (cost $65,750,268) Preferred Stocks.5% Diversified Financials Citigroup, Conv., Cum. $7.50 (cost $355,302) 4,200 Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $126,284) 126,284 c Investment of Cash Collateral for Securities Loaned4.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,358,866) 3,358,866 c Total Investments (cost $69,590,720) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $3,253,863 and the value of the collateral held by the fund was $3,358,866. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $10,937,645 of which $12,667,517 related to appreciated investment securities and $1,729,872 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 9.4 Technology Hardware & Equipment 9.0 Software & Services 8.9 Diversified Financials 8.4 Capital Goods 7.8 Energy 7.8 Food, Beverage & Tobacco 7.2 Media 6.5 Retailing 5.1 Banks 4.7 Materials 4.7 Money Market Investments 4.5 Semiconductors & Semiconductor Equipment 3.3 Health Care Equipment & Services 3.0 Insurance 2.7 Consumer Services 2.4 Consumer Durables & Apparel 1.9 Food & Staples Retailing 1.8 Transportation 1.6 Telecommunication Services 1.5 Automobiles & Components 1.3 Commercial & Professional Services .5 Household & Personal Products .2 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 75,900,869 - - Equity Securities - Foreign Common Stocks+ 735,030 - - Mutual Funds 3,485,150 - - Preferred Stocks+ 407,316 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio September 30, 2012 (Unaudited) Common Stocks97.4% Shares Value ($) Australia3.3% Newcrest Mining 15,616 472,024 Santos 33,547 395,309 WorleyParsons 11,179 328,051 Belgium2.4% Anheuser-Busch InBev 10,581 Brazil2.0% CCR 22,859 206,912 International Meal Co. Holdings 24,368 228,384 Vale, ADR 17,595 314,950 Canada1.8% Barrick Gold 9,458 395,214 Nexen 9,950 252,014 China1.6% Biostime International Holdings 128,909 330,500 Mindray Medical International, ADR 7,475 251,235 France3.9% Air Liquide 4,940 612,279 L'Oreal 2,860 353,779 Total 9,374 464,978 Germany5.0% Bayer 8,694 746,640 Brenntag 2,230 285,420 Fresenius Medical Care & Co. 6,722 492,890 Gerry Weber International 7,749 320,244 Hong Kong6.3% AIA Group 153,600 572,480 Belle International Holdings 192,000 347,648 China Mobile 51,500 570,853 Jardine Matheson Holdings 10,000 569,000 Man Wah Holdings 445,200 242,866 Italy1.5% Intesa Sanpaolo 143,352 217,926 Saipem 6,905 331,594 Japan24.5% Asahi Group Holdings 18,900 465,961 CALBEE 3,700 324,295 Daiichi Sankyo 14,238 235,354 Don Quijote 18,100 696,957 FANUC 2,700 435,238 Inpex 51 304,209 Japan Airlines 5,768 269,774 Japan Tobacco 35,200 1,056,361 Lawson 5,100 392,107 Makita 10,000 388,262 Mitsubishi Estate 31,000 593,465 NGK Spark Plug 25,000 263,006 Nissan Motor 52,300 445,662 Nomura Holdings 104,000 371,809 Shiseido 17,800 244,282 Sugi Holdings 13,400 470,648 Toshiba 124,000 397,232 Towa Pharmaceutical 6,900 461,533 Toyota Motor 31,200 1,215,377 Mexico.7% Grupo Financiero Santander Mexico, Cl. B, ADR 19,853 a Norway1.9% DNB 56,979 Philippines.7% Energy Development 1,782,400 Poland.9% Telekomunikacja Polska 61,763 Singapore1.3% United Overseas Bank 30,000 South Africa.9% MTN Group 16,834 Sweden1.1% TeliaSonera 57,376 Switzerland13.3% Actelion 4,787 a 239,630 Bank Sarasin & Cie, Cl. B 11,648 a 333,154 Nestle 19,115 1,205,231 Novartis 12,398 758,644 Roche Holding 6,659 1,244,005 Syngenta 1,871 699,263 Zurich Insurance Group 1,617 a 402,660 Thailand3.4% Bangkok Bank 115,800 756,199 Bangkok Dusit Medical Services 140,765 491,626 United Kingdom20.9% Aberdeen Asset Management 81,849 411,181 Associated British Foods 22,023 458,405 BG Group 17,173 346,638 BHP Billiton 28,783 894,719 Bowleven 166,199 a 206,652 British American Tobacco 13,687 702,728 Centrica 137,137 725,911 Compass Group 32,535 359,095 GlaxoSmithKline 28,865 665,377 Imagination Technologies Group 31,821 a 244,077 Ophir Energy 42,041 a 412,759 Prudential 29,024 375,648 Royal Bank of Scotland Group 161,393 a 669,789 Severn Trent 14,162 383,968 SSE 19,619 440,997 Wolseley 9,398 400,948 Total Common Stocks (cost $32,617,621) Preferred Stocks.9% Brazil Petroleo Brasileiro cost $489,492) 31,652 Total Investments (cost $33,107,113) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. At September 30, 2012, net unrealized appreciation on investments was $3,070,887 of which $4,984,305 related to appreciated investment securities and $1,913,418 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 24.3 Financial 16.7 Health Care 13.1 Basic Materials 12.0 Energy 9.2 Consumer Services 7.5 Industrial 5.5 Utilities 4.9 Telecommunications 4.4 Technology .7 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 10/4/2012 a 33,632 35,120 34,887 233 British Pound, Expiring 10/1/2012 b 8,458 13,694 13,657 37 Canadian Dollar, Expiring 10/2/2012 c 18,797 19,176 19,120 56 Hong Kong Dollar, Expiring 10/4/2012 b 540,096 69,652 69,653 (1 ) Japanese Yen, Expiring: 10/3/2012 c 16,273,172 209,541 208,523 1,018 10/2/2012 d 441,378 5,682 5,656 26 Singapore Dollar, Expiring 10/3/2012 d 19,758 16,126 16,100 26 Gross Unrealized Appreciation Gross Unrealized Depreciation (1 ) Counterparties: a Royal Bank of Scotland b Barclays Bank c UBS d JPMorgan Chase & Co. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 35,828,731 - - Preferred Stocks+ 349,269 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,396 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1) - (1 ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio September 30, 2012 (Unaudited) Common Stocks94.1% Shares Value ($) Australia2.9% Australia & New Zealand Banking Group 28,160 722,958 Primary Health Care 141,354 530,789 QBE Insurance Group 53,490 718,534 Belgium1.0% Delhaize Group 17,520 Brazil1.8% Banco Santander Brasil, ADS 61,930 456,424 Oi, ADR 53,415 214,728 Oi, ADR, Cl. C 2,768 13,729 Petroleo Brasileiro, ADR 23,620 541,843 China2.2% Beijing Capital International Airport, Cl. H 164,000 109,981 China Railway Group, Cl. H 443,000 193,676 Foxconn International Holdings 616,000 a 202,578 Guangzhou Automobile Group, Cl. H 524,272 344,148 Huaneng Power International, Cl. H 368,000 280,008 PetroChina, ADR 2,730 352,607 France12.1% Alstom 13,550 475,098 Carrefour 50,697 1,051,491 Cie de St-Gobain 13,040 458,054 Danone 10,820 666,152 EDF 18,410 385,740 France Telecom 75,710 913,369 GDF Suez 28,131 629,005 Sanofi 15,447 1,317,058 Societe Generale 17,242 a 489,666 Total 33,820 1,677,571 Germany9.2% Aixtron 26,530 353,708 Allianz 4,440 528,283 Bayer 4,970 426,823 Celesio 26,780 477,489 Daimler 12,684 613,923 Deutsche Bank 19,830 783,461 Deutsche Telekom 29,630 364,578 E.ON 52,690 1,250,252 Muenchener Rueckversicherungs 2,970 463,717 Siemens 8,970 894,602 Hong Kong2.7% China Mobile, ADR 2,350 130,096 Esprit Holdings 446,496 686,381 Hang Seng Bank 51,700 792,764 Pacific Basin Shipping 387,000 177,178 India.7% Reliance Industries, GDR 13,960 b Israel1.5% Teva Pharmaceutical Industries, ADR 24,230 Italy2.2% Eni 12,605 275,691 Finmeccanica 68,396 a 324,850 Saras 681,150 a 863,057 Japan23.3% Denso 15,600 489,949 East Japan Railway 6,000 397,488 Fujitsu 142,000 533,137 INPEX 119 709,822 Kao 23,200 683,752 Kirin Holdings 33,000 441,466 LIXIL Group 16,600 396,069 Matsumotokiyoshi Holdings 11,400 281,494 Mitsubishi UFJ Financial Group 273,800 1,284,095 Nippon Electric Glass 79,000 436,302 Nippon Express 108,000 409,636 Nomura Holdings 56,200 200,920 Nomura Research Institute 23,900 492,761 Omron 32,000 615,069 Panasonic 19,700 130,256 Ricoh 66,700 563,241 Shimachu 30,900 645,400 Shin-Etsu Chemical 18,960 1,066,561 Sumitomo Mitsui Financial Group 24,400 762,891 Sumitomo Mitsui Trust Holdings 148,240 440,693 Taiyo Nippon Sanso 132,000 695,182 Tokyo Electron 11,500 489,973 Toyota Motor 42,500 1,655,561 Yamaha Motor 58,600 512,112 Yamato Holdings 49,200 779,231 Yaskawa Electric 62,000 415,505 Netherlands2.8% Aegon 61,828 321,384 Koninklijke Philips Electronics 45,924 1,071,410 Royal Dutch Shell, Cl. A 14,247 492,488 Norway.6% Norsk Hydro 79,516 Russia.4% Gazprom, ADR 25,400 Singapore1.9% DBS Group Holdings 43,453 509,525 Oversea-Chinese Banking 100,000 761,082 South Africa.7% Murray & Roberts Holdings 95,017 a 252,412 Standard Bank Group 17,266 219,129 South Korea2.5% KB Financial Group, ADR 13,709 483,791 Korea Electric Power 11,020 a 276,634 Korea Electric Power, ADR 21,430 a 266,161 Korea Exchange Bank 44,470 a 339,699 KT, ADR 7,520 117,613 SK Telecom, ADR 11,860 172,444 Sweden3.1% Ericsson, Cl. B 105,090 957,502 Husqvarna, Cl. B 15,450 78,816 Investor, Cl. B 10,410 229,157 Svenska Cellulosa, Cl. B 42,770 794,352 Switzerland7.3% Adecco 8,360 a 397,867 Clariant 40,570 a 482,699 Novartis 28,369 1,735,923 Roche Holding 7,260 1,356,281 UBS 71,754 a 873,560 Taiwan1.0% Hon Hai Precision Industry 113,300 355,590 United Microelectronics 703,120 292,632 United Kingdom14.2% Anglo American 41,075 1,205,181 BP 134,474 947,856 Home Retail Group 234,822 337,860 HSBC Holdings 257,056 2,379,741 Reed Elsevier 27,119 259,248 Resolution 219,733 770,327 Royal Dutch Shell, Cl. A 33,255 1,150,261 Smith & Nephew 59,629 658,137 Tesco 60,147 322,457 Unilever 19,923 724,508 Vodafone Group 258,482 733,577 Total Common Stocks (cost $78,752,463) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $930,000) 930,000 c Total Investments (cost $79,682,463) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, this security was valued at $439,461 or .7% of net assets. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized depreciation on investments was $15,997,977 of which $2,461,249 related to appreciated investment securities and $18,459,226 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 21.8 Energy 11.5 Health Care 11.3 Industrial 9.5 Consumer Discretionary 8.6 Information Technology 8.6 Consumer Staples 8.5 Materials 5.7 Utilities 4.6 Telecommunication Services 4.0 Money Market Investment 1.4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring 10/1/2012 a 12,566,321 161,768 161,024 (744) Sales: Proceeds ($) Australian Dollar, Expiring 10/2/2012 b 24,358 25,313 25,267 46 Gross Unrealized Appreciation 46 Gross Unrealized Depreciation ) Counterparties: a Credit Suisse First Boston b Barclays Bank The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 62,754,486 - - Mutual Funds 930,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 46 - 46 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (744) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio September 30, 2012 (Unaudited) Negotiable Bank Certificates of Deposit8.1% Principal Amount ($) Value ($) State Street Bank and Trust Co. 0.20%, 12/14/12 5,000,000 5,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.33%, 10/26/12 7,000,000 a 7,000,000 Total Negotiable Bank Certificates of Deposit (cost $12,000,000) Commercial Paper13.5% General Electric Capital Corp. 0.40%, 12/13/12 5,000,000 4,995,945 Mizuho Funding LLC 0.36%, 10/16/12 5,000,000 a 4,999,250 Toronto-Dominion Holdings USA Inc. 0.18%, 11/7/12 5,000,000 a 4,999,075 Toyota Motor Credit Corp. 0.39%, 10/19/12 5,000,000 4,999,025 Total Commercial Paper (cost $19,993,295) Asset -Backed Commercial Paper20.3% Alpine Securitization Corp. 0.35%, 3/18/13 5,000,000 a 4,991,833 Atlantis One Funding Corp. 0.29%, 11/2/12 5,000,000 a 4,998,711 Collateralized Commercial Paper Program Co., LLC 0.34%, 11/1/12 5,000,000 4,998,536 FCAR Owner Trust, Ser. II 0.28%, 12/3/12 5,000,000 4,997,550 Metlife Short Term Funding LLC 0.22%, 10/4/12 5,000,000 a 4,999,908 Northern Pines Funding LLC 0.21%, 10/1/12 5,000,000 5,000,000 Total Asset-Backed Commercial Paper (cost $29,986,538) U.S. Treasury Bills13.5% 0.10%, 12/13/12 (cost $19,996,147) 20,000,000 U.S. Treasury Notes13.6% 0.16%, 2/15/13 (cost $20,089,856) 20,000,000 Repurchase Agreements30.6% ABN AMRO Bank N.V. 0.20%, dated 9/28/12, due 10/1/12 in the amount of $15,000,250 (fully collateralized by $14,515,000 U.S. Treasury Notes, 2.38%, due 9/30/14, value $15,300,047) 15,000,000 15,000,000 Barclays Capital, Inc. 0.20%, dated 9/28/12, due 10/1/12 in the amount of $5,000,083 (fully collateralized by $4,936,500 U.S. Treasury Notes, 1.25%, due 9/30/15, value $5,100,055) 5,000,000 5,000,000 Credit Suisse Securities LLC 0.20%, dated 9/28/12, due 10/1/12 in the amount of $20,000,333 (fully collateralized by $45,605,000 U.S. Treasury Strips, due 2/15/40, value $20,401,853) 20,000,000 20,000,000 RBC Capital Markets 0.20%, dated 9/28/12, due 10/1/12 in the amount of $5,000,083 (fully collateralized by $4,049,900 U.S. Treasury Inflation Protected Securities, 1.25%, due 7/15/20, value $5,100,083) 5,000,000 5,000,000 Total Repurchase Agreements (cost $45,000,000) Total Investments (cost $147,065,836) % Cash and Receivables (Net) .4 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, these securities amounted to $31,988,777 or 21.7% of net assets. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 147,065,836 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio September 30, 2012 (Unaudited) Common Stocks98.7% Shares Value ($) Automobiles & Components4.0% American Axle & Manufacturing Holdings 220,000 a 2,479,400 Dana Holding 363,670 4,473,141 Tower International 105,040 a 809,858 Banks2.8% First Commonwealth Financial 362,930 2,558,657 Hancock Holding 62,030 1,919,829 SCBT Financial 20,540 827,351 Capital Goods7.7% Columbus McKinnon 69,900 a 1,056,189 Commercial Vehicle Group 70,120 a 515,382 Granite Construction 153,520 4,409,094 Orion Marine Group 110,130 a 818,266 Oshkosh 70,140 a 1,923,940 Trinity Industries 143,150 4,290,206 Watts Water Technologies, Cl. A 47,870 1,810,922 Commercial & Professional Services6.1% Equifax 38,510 1,793,796 Herman Miller 64,400 1,251,936 ICF International 16,030 a 322,203 Portfolio Recovery Associates 29,250 a 3,054,578 Steelcase, Cl. A 354,350 3,490,348 TrueBlue 114,250 a 1,796,010 Consumer Durables & Apparel12.5% Fifth & Pacific 370,620 a 4,736,524 Jones Group 513,860 6,613,378 Meritage Homes 103,250 a 3,926,597 Mohawk Industries 34,720 a 2,778,294 Newell Rubbermaid 52,270 997,834 Standard Pacific 727,170 a,b 4,915,669 Consumer Services1.6% Scientific Games, Cl. A 152,810 a 1,263,739 Shuffle Master 113,890 a 1,800,601 Diversified Financials2.0% LPL Financial Holdings 65,270 1,862,806 Nelnet, Cl. A 80,330 1,907,034 Energy2.6% Approach Resources 51,080 a,b 1,539,040 Gulfport Energy 32,480 a 1,015,325 PDC Energy 76,500 a 2,419,695 Exchange-Traded Funds.3% iShares Russell 2000 Index Fund 5,820 b Food, Beverage & Tobacco.7% Dole Food 97,690 a,b Health Care Equipment & Services6.1% Align Technology 57,660 a 2,131,690 Hanger 204,630 a 5,838,094 Merit Medical Systems 248,220 a 3,705,925 Insurance3.8% Arthur J. Gallagher & Co. 43,950 1,574,289 Brown & Brown 169,400 4,416,258 Employers Holdings 70,470 1,291,715 Materials5.2% Georgia Gulf 79,910 b 2,894,340 Innospec 80,930 a 2,745,146 Omnova Solutions 218,800 a 1,656,316 Zoltek 355,590 a,b 2,734,487 Pharmaceuticals, Biotech & Life Sciences3.8% Auxilium Pharmaceuticals 83,670 a 2,046,568 Emergent BioSolutions 238,049 a 3,382,676 Salix Pharmaceuticals 44,320 a 1,876,509 Real Estate2.9% Jones Lang LaSalle 47,060 3,593,031 St. Joe 99,420 a,b 1,938,690 Retailing2.8% Gordmans Stores 47,630 a 878,774 Williams-Sonoma 100,630 4,424,701 Semiconductors & Semiconductor Equipment3.8% Applied Micro Circuits 678,100 a 3,431,186 Lattice Semiconductor 200,990 a 769,792 Microsemi 155,860 a 3,128,110 Software & Services15.9% Cardtronics 67,040 a 1,996,451 CoreLogic 75,630 a 2,006,464 CSG Systems International 192,880 a 4,337,871 DealerTrack Holdings 191,180 a 5,324,363 Kenexa 43,810 a 2,007,812 LogMeIn 74,840 a 1,678,661 MICROS Systems 73,010 a 3,586,251 Take-Two Interactive Software 116,240 a 1,212,383 Velti 439,940 a,b 3,682,298 Wright Express 69,680 a 4,858,090 Technology Hardware & Equipment7.7% Arrow Electronics 55,640 a 1,875,624 Brocade Communications Systems 313,900 a 1,856,719 JDS Uniphase 280,440 a 3,473,249 ScanSource 147,910 a 4,736,078 Vishay Intertechnology 292,180 a 2,872,129 Transportation6.4% Arkansas Best 115,150 911,988 Avis Budget Group 58,350 a 897,423 Con-way 78,030 2,135,681 Landstar System 81,150 3,836,772 UTi Worldwide 330,770 4,455,472 Total Common Stocks (cost $176,389,423) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,303,950) 3,303,950 c Investment of Cash Collateral for Securities Loaned9.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,263,698) 18,263,698 c Total Investments (cost $197,957,071) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $17,355,345 and the value of the collateral held by the fund was $18,263,698. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $13,044,507 of which $24,821,127 related to appreciated investment securities and $11,776,620 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 15.9 Consumer Durables & Apparel 12.5 Money Market Investments 11.2 Capital Goods 7.7 Technology Hardware & Equipment 7.7 Transportation 6.4 Commercial & Professional Services 6.1 Health Care Equipment & Services 6.1 Materials 5.2 Automobiles & Components 4.0 Insurance 3.8 Pharmaceuticals, Biotech & Life Sciences 3.8 Semiconductors & Semiconductor Equipment 3.8 Real Estate 2.9 Banks 2.8 Retailing 2.8 Energy 2.6 Diversified Financials 2.0 Consumer Services 1.6 Food, Beverage & Tobacco .7 Exchange-Traded Funds .3 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 180,810,539 - - Equity Securities - Foreign+ 8,137,770 - - Exchange-Traded Funds 485,621 - - Mutual Funds 21,567,648 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio September 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes134.6% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables5.1% AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 175,000 179,478 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 245,000 245,483 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 490,000 528,734 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 110,000 113,666 CarMax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 265,000 275,858 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 705,000 706,222 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CTFS 5.22 7/15/15 109,345 b 109,481 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 150,000 151,329 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 440,000 447,075 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 245,000 248,713 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 475,000 489,948 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 305,000 311,360 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 105,000 110,173 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 200,000 206,765 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 235,000 247,833 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.07 10/14/14 354,736 b,c 355,323 Asset-Backed Ctfs./Home Equity Loans.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.57 12/25/33 235,906 c 240,872 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 13,144 c 13,137 Park Place Securities, Ser. 2004-WCW1, Cl. M1 0.85 9/25/34 17,478 c 17,410 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.48 11/25/35 2,673 c 2,670 Casinos.2% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 205,000 Commercial Mortgage Pass-Through Ctfs.4.5% Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 319,758 c 328,187 Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 390,000 403,829 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 200,000 c 236,954 Credit Suisse First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 62,358 c 62,641 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,065,000 b,c 1,065,011 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.48 3/6/20 395,000 b,c 395,105 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 4.80 3/6/20 225,000 b,c 225,117 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. A4 4.72 2/15/46 485,000 b 563,750 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 399,390 400,325 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 245,000 c 273,513 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 20,885 20,883 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 145,000 161,648 Consumer Discretionary4.0% Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 210,000 233,625 Comcast, Gtd. Notes 6.30 11/15/17 85,000 104,846 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 405,000 b 486,658 CVS Pass-Through Trust, Pass Thru Certificates Notes 6.04 12/10/28 284,444 331,183 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 513,331 b 696,407 Dish DBS, Gtd. Notes 5.88 7/15/22 230,000 b 236,900 Hanesbrands, Gtd. Notes 6.38 12/15/20 220,000 239,800 NBCUniversal Media, Sr. Unscd. Notes 5.15 4/30/20 345,000 409,509 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 165,000 b 193,482 Time Warner, Gtd. Notes 3.40 6/15/22 230,000 243,410 Time Warner, Gtd. Notes 5.88 11/15/16 90,000 106,821 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 390,000 391,761 Consumer Staples.9% Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 305,000 372,814 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 240,000 b 261,816 SABMiller Holdings, Gtd. Notes 4.95 1/15/42 200,000 b 233,706 Energy3.8% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 530,000 639,672 CNOOC Finance (2012), Gtd. Notes 3.88 5/2/22 200,000 b 212,554 Continental Resources, Gtd. Notes 5.00 9/15/22 250,000 b 261,563 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 385,000 382,377 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 213,834 MEG Energy, Gtd. Notes 6.38 1/30/23 225,000 b 240,469 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 315,000 396,900 Transocean, Gtd. Notes 2.50 10/15/17 175,000 176,177 Unit, Gtd. Notes 6.63 5/15/21 235,000 b 243,813 Valero Energy, Gtd. Notes 6.13 2/1/20 240,000 291,957 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 350,000 358,519 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 81,664 Financial20.1% Ally Financial, Gtd. Notes 4.63 6/26/15 440,000 451,507 Ally Financial, Gtd. Notes 5.50 2/15/17 475,000 496,990 AON, Gtd. Notes 3.50 9/30/15 240,000 254,549 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 310,000 354,060 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 425,000 500,113 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 225,000 244,295 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 224,000 271,014 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 120,000 125,450 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 210,000 225,225 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 685,000 753,558 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 270,000 312,661 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 240,000 290,256 DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 377,685 Discover Financial Services, Notes 5.20 4/27/22 589,000 b 646,577 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 30,000 36,100 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 285,000 360,763 Entertainment Properties, Gtd. Notes 5.75 8/15/22 245,000 254,862 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 98,000 b 107,695 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 b 143,512 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 720,000 787,841 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 520,000 535,108 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 380,000 509,495 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 245,000 270,578 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 160,000 184,639 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 330,000 347,286 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 335,000 360,141 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 225,000 239,680 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 250,000 262,500 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 295,000 b 288,614 Invesco, Gtd. Notes 5.38 2/27/13 250,000 254,412 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 605,000 668,056 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 570,000 633,488 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 335,000 339,496 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 215,000 b 225,319 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 437,282 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 810,392 MetLife, Sr. Unscd. Notes 7.72 2/15/19 285,000 371,765 Morgan Stanley, Sr. Unscd. Notes 2.88 1/24/14 250,000 253,407 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 240,000 263,116 PNC Bank, Sub. Notes 6.88 4/1/18 250,000 310,952 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 460,000 532,610 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 310,000 c 318,913 Prudential Financial, Sr. Unscd. Notes 6.20 11/15/40 430,000 515,477 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 71,995 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 138,789 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 270,000 273,443 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 445,000 c 499,674 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 500,000 b 496,521 US Bancorp, Sub. Notes 2.95 7/15/22 300,000 303,491 WEA Finance, Gtd. Notes 7.13 4/15/18 435,000 b 532,388 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 176,812 Willis North America, Gtd. Notes 7.00 9/29/19 185,000 220,261 Foreign/Governmental4.9% Corporacion Andina de Formento, Sr. Unscd. Notes 3.75 1/15/16 275,000 289,692 Irish Government, Bonds EUR 5.50 10/18/17 1,410,000 1,962,938 Italian Government, Bonds EUR 4.75 6/1/17 705,000 936,437 Italian Government, Bonds EUR 5.50 9/1/22 345,000 459,834 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 420,000 457,464 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 305,000 338,123 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 143,189 Health Care.6% DaVita, Gtd. Notes 5.75 8/15/22 45,000 47,025 HCA, Sr. Scd. Notes 5.88 3/15/22 105,000 114,319 Watson Pharmaceuticals, Sr. Unscd. Notes 4.63 10/1/42 120,000 123,359 Wellpoint, Sr. Unscd. Notes 1.25 9/10/15 310,000 312,389 Industrial1.1% CSX, Sr. Unscd. Notes 4.75 5/30/42 225,000 245,643 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 200,000 b 265,042 Waste Management, Gtd. Notes 7.00 7/15/28 210,000 280,504 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 266,183 Materials2.3% Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 545,000 594,110 Dow Chemical, Sr. Unscd. Notes 5.25 11/15/41 185,000 210,739 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 345,000 b 371,306 Smurfit Kappa Acquisitions, Gtd. Notes 4.88 9/15/18 200,000 b 198,250 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 100,000 b 129,951 Teck Resources, Gtd. Notes 6.25 7/15/41 185,000 202,045 Vale Overseas, Gtd. Notes 4.38 1/11/22 235,000 248,198 Vale, Sr. Unscd. Notes 5.63 9/11/42 220,000 224,911 Municipal Bonds.8% California, GO (Build America Bonds) 7.30 10/1/39 340,000 444,655 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 253,144 Residential Mortgage Pass-Through Ctfs..1% Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.49 7/25/35 145,187 c Telecommunications.7% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 170,000 238,484 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 80,000 88,600 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 360,000 353,700 U.S. Government Agencies/Mortgage-Backed29.7% Federal Home Loan Mortgage Corp.: 4.00% 2,135,000 d,e 2,295,459 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 2586, Cl. WE, 4.00%, 12/15/32 88,876 e 90,694 5.50%, 10/1/39 - 5/1/40 204,542 e 225,256 Federal National Mortgage Association: 3.00% 2,690,000 d,e 2,840,472 3.50% 7,780,000 d,e 8,336,919 4.00% 2,045,000 d,e 2,203,807 5.00% 4,055,000 d,e 4,423,752 5.50% 2,855,000 d,e 3,130,241 5.00%, 3/1/21 - 11/1/21 628,473 e 685,214 5.50%, 2/1/34 - 8/1/40 1,324,863 e 1,468,818 6.00%, 2/1/39 - 5/1/39 511,628 e 571,310 7.00%, 6/1/29 - 9/1/29 30,487 e 36,617 Government National Mortgage Association I; 5.50%, 4/15/33 - 3/15/34 1,109,576 1,243,527 Government National Mortgage Association II; 7.00%, 9/20/28 - 7/20/29 8,401 9,925 U.S. Government Securities53.0% U.S. Treasury Bonds: 3.88%, 8/15/40 2,930,000 f 3,580,094 4.63%, 2/15/40 125,000 f 171,582 6.13%, 11/15/27 495,000 f 745,052 U.S. Treasury Notes: 0.13%, 7/31/14 3,110,000 f 3,104,047 0.38%, 9/30/12 11,075,000 f 11,075,000 0.38%, 10/31/12 22,580,000 f 22,587,948 2.38%, 7/31/17 7,260,000 7,875,967 Utilities2.5% Calpine, Sr. Scd. Notes 7.88 1/15/23 215,000 b 238,650 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 465,710 Enel Finance International, Gtd. Bonds 6.25 9/15/17 395,000 b 432,316 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 373,986 Nisource Finance, Gtd. Notes 4.45 12/1/21 245,000 272,962 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 351,570 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 180,923 Total Bonds and Notes (cost $120,822,435) Preferred Stocks.6% Shares Value ($) Financial General Electric Capital, Non -Cum, Perpetual, Ser. B, $6.25 (cost $500,000) 5,000 c Principal Short -Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.12%, 2/7/13 (cost $49,978) 50,000 g Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $479,625) 479,625 h Total Investments (cost $121,852,038) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, these securities were valued at $9,857,296 or 10.6% of net assets. c Variable rate securityinterest rate subject to periodic change. d Purchased on a forward commitment basis. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $27,400,968 and the value of the collateral held by the fund was $28,106,672, consisting of U.S. Government & Agency securities. g Held by or on behalf of a counterparty for open financial futures positions. h Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $4,188,731 of which $4,243,431 related to appreciated investment securities and $54,700 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 82.7 Corporate Bonds 36.2 Asset/Mortgage-Backed 10.0 Foreign/Governmental 4.9 Municipal Bonds .8 Preferred Stocks .6 Short-Term/Money Market Investments .6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 43 (5,739,828 ) December 2012 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2012 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Euro, Expiring 10/30/2012 a 3,360,000 4,360,277 4,319,192 41,085 Counterparty: a Morgan Stanley Notional Determination Unrealized Amount Counterparty Reference Index Base Index Value Date (Depreciation) ($) Forward Rate Agreement, USD- 4,500,000 Barclays LIBOR-BBA a 3.22 11/27/2012 a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date. The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 5,001,530 - Commercial Mortgage-Backed - 4,136,963 - Corporate Bonds+ - 33,735,325 - Foreign Government - 4,587,677 - Municipal Bonds - 697,799 - Mutual Funds 479,625 - - Preferred Stocks+ 529,987 - Residential Mortgage-Backed - 120,180 - U.S. Government Agencies/Mortgage-Backed - 27,562,011 - U.S. Treasury - 49,189,672 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 41,085 - Liabilities ($) Other Financial Instruments: Financial Futures++ (15,474) - - ) Swaps++ - (11,537) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
